Citation Nr: 0703377	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  00-20 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether apportionment of the veteran's benefits to [redacted] 
[redacted] on behalf of herself, as spouse of the 
veteran, and her son [redacted], was proper for the time period 
from April 1, 2002 to September 30, 2002.  



WITNESS AT HEARING ON APPEAL

The veteran (appellant)




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1972 to October 
1989.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002  Special Apportionment Decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  The June 2002 
decision determined that the veteran's spouse, [redacted] 
[redacted] (hereinafter referred to as "[redacted]" or 
"appellee") was entitled to apportion of the veteran's 
compensation benefits in the amount of $350.00 per month on 
behalf of herself and her dependent son, [redacted], effective from 
April 1, 2002.  

In a November 2002 Special Apportionment Decision, the 
apportionment was reduced to $150.00 per month, effective 
from October 1, 2002 to reflect apportionment for the child 
[redacted], only, based on a divorce decree submitted by the 
veteran showing that he divorced from [redacted] in September 
2002.  

The veteran's Notice of Disagreement with that decision was 
received at the RO in July 2003.  The veteran disagreed with 
the continued apportionment [redacted], and disagreed with any 
apportionment provided for [redacted] from April 1, 2002 to 
September 30, 2002.  

The veteran testified at a personal hearing in August 2003 
before a Hearing Officer at the RO.  A transcript of his 
testimony is associated with the claims file.  

The RO issued a Statement of the Case (SOC) in March 2004.  
The veteran perfected his appeal with the submission of a 
timely substantive appeal (VA Form 9), which was received at 
the RO in May 2004.  





FINDINGS OF FACT

1.  VA provided the appellant and appellee adequate notice 
and assistance with regard to the claim on appeal.  

2.  The appellant and appellee married in November 1996, and 
were divorced in September 2002.

3.  The appellant claimed [redacted], born in March 1995, as his 
dependent in May 2000.

3.  [redacted] was in the custody and care of the appellee from 
April 1 to September 30, 2002. 

4.  The record is in conflict regarding whether the veteran 
reasonably discharged his responsibility for his child's 
support.

5.  The appellee has demonstrated that, during the period 
extending from April 1 to September 30, 2002, hardship 
existed. 

6.  From April 1 to September 30, 2002, an apportionment in 
the amount of $350 per month of VA disability compensation 
benefits on behalf of his child, [redacted], did not cause the 
appellant undue hardship. 


CONCLUSION OF LAW

VA properly apportioned the appellant's VA disability 
compensation benefits on behalf of his child, [redacted], in the 
amount of $350 per month, from April 1 to September 30, 2002.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5307 (West 2002); 38 C.F.R. 
§§ 3.159, 3.450, 3.451 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be submitted by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has provided both the appellant and the 
appellee adequate notice and assistance with regard to the 
claim on appeal such that the Board's decision to proceed in 
adjudicating this claim does not prejudice either party in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

In this case, the RO provided the appellant and appellee VCAA 
notice in a May 2004 statement of the case, after initially 
deciding the claim on appeal in a special apportionment 
decision dated in June 2002.  In the VCAA notice, the RO 
acknowledged the claim on appeal, notified the parties of the 
evidence needed to substantiate that claim, informed them of 
the VCAA and VA's duties to assist and indicated that it was 
developing this claim pursuant to VA's duty to assist.  The 
RO identified the evidence it had received in support of the 
claim on appeal and the evidence VA was responsible for 
securing.  The RO explained that it would make reasonable 
efforts to assist the parties in securing evidence pertinent 
to the claim provided they identified the sources of such 
evidence.  The RO further explained that, ultimately, it was 
the parties' responsibility to ensure the RO's receipt of all 
pertinent evidence.  The RO advised the parties to submit all 
evidence they had or to identify sufficiently all pertinent 
evidence for VA to obtain.  

The content of this notice considered in conjunction with the 
content of other documents sent to the appellant and appellee 
during the course of the appeal reflect compliance with the 
express requirements of the law as found by the Court in 
Pelegrini II.

For the following reasons, any defect with respect to the 
timing of the VCAA notice letters was harmless error.  First, 
as previously indicated, in the aggregate, VA met the content 
notification requirements of the VCAA.  Second, in Pelegrini 
II, the Court recognized the need for, and the validity of, 
notification sent after the initial decision in cases where 
such notice was not mandated until after that initial 
decision had been made.  Although, in this case, the VCAA was 
already in effect at the time the RO decided the claim on 
appeal, the only way that VA could now provide notice prior 
to initial adjudication would be to vacate all prior 
adjudications and to nullify the notice of disagreement and 
substantive appeal that the appellant filed to perfect his 
appeal to the Board.  This would be an absurd result, forcing 
the appellant to begin the appellate process anew.  Moreover, 
in reviewing determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and 
without providing any deference to the RO's prior decision.  
As such, the parties are in no way prejudiced by having been 
provided notice after the initial RO decision.  Rather, VA 
afforded them the appropriate opportunity to identify or 
submit additional evidence prior to the Board's consideration 
of this appeal.

With regard to the duty to notify, the VCAA requires that VA 
give a claimant an opportunity to submit information and 
evidence in support of his or her claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2005) (harmless error).  
Because, in this case, the content requirements of a VCAA 
notice have essentially been satisfied, any error in not 
providing a single notice to the parties covering all content 
requirements, or any error in timing, is harmless error and 
no prejudice results to either party.

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the claim on appeal.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, VA 
secured and associated with the claims file all evidence the 
parties identified as being pertinent to the claim on appeal, 
including financial statements.  Given the nature of the 
claim on appeal, no medical inquiry was necessary.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the [parties] regarding 
what additional evidence [they] could submit to substantiate 
[their] claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  The Board thus 
deems the record ready for appellate review.  


Analysis 

The veteran's wife, [redacted], claimed apportionment of the 
veteran's benefits in March 2002.  A marriage certificate in 
the claims file indicates that [redacted] and the veteran were 
married in the Philippines in November 1996.  In her claim 
for apportionment, [redacted] explained that the veteran moved 
her and her son, [redacted] to Hawaii to set up a new residence in 
April 2001.  [redacted] reported that the veteran came to visit 
them several times, but never moved there.  [redacted] also 
noted that the veteran was sending approximately $1200.00 per 
month, but stopped sending the money in March 2002.  

In response to the claim, the veteran and his spouse were 
requested to provide the RO with financial information.  In 
an April 2002 financial report regarding the status of his 
dependents, the veteran indicated that he paid $1500 per 
month to [redacted]. The veteran's monthly VA award was $2,376. 
No expenses were able to be determined. 

In May 2002, [redacted] provided the requested financial 
information.  She indicated that she and [redacted] each received 
$258 in Social Security benefits. Her monthly expenses were 
approximately $1000. She reported $475 in assets.  

In a June 2002 Special Apportionment Decision, the RO 
apportioned $350.00 per month for [redacted] and her son, [redacted], 
effective from April 1, 2002.  Both the veteran and his 
spouse, [redacted] were provided notice of this decision in June 
2002.  

In October 2002, the veteran submitted a divorce decree from 
Mexico, indicating that he and [redacted] were divorced, 
effective from September [redacted], 2002.  The authenticity of the 
Mexican divorce decree was never questioned, and no attempt 
was ever made to determine if the Mexican divorce decree was 
a valid and binding document.  

Nevertheless, the RO issued another Apportionment Decision in 
November 2002 which reduced the amount of the apportionment 
to $150.00.  The RO determined that [redacted] was no longer 
entitled to apportionment of the veteran's benefits as of 
October 1, 2002, the first day of the month following the 
date of divorce, as noted on the Mexican divorce decree.  The 
November 2002 decision allowed for continuation of the 
apportionment on behalf of [redacted]'s son, [redacted].  

In November 2002, both the veteran, and [redacted] were provided 
notice of this decision. In July 2003, the veteran disagreed 
with the decision, noting that [redacted] was not his real son, or 
his adopted son, and as such, any apportionment on his behalf 
should be discontinued.  The veteran also reiterated that he 
supported [redacted] until their divorce.  

In August 2003, [redacted] advised that [redacted] was not the 
veteran's natural or adopted son. That same month, the 
veteran and [redacted] were provided notice that apportionment 
on behalf of [redacted]'s son, [redacted], was terminated. 

According to statute, if the veteran's children are not in 
his custody, all or any part of compensation payable on 
account of any veteran may be apportioned as is prescribed by 
the Secretary of Veterans Affairs.  38 U.S.C.A. § 5307 (West 
2002).  VA regulations elaborate that an apportionment may be 
paid if the veteran's children are not residing with the 
veteran and the veteran is not reasonably discharging his or 
her responsibility for the support of those children.  38 
C.F.R. 
§ 3.450 (a)(1)(ii) (2006).  If a veteran is providing for his 
dependents, however, under 38 C.F.R. § 3.450(c), no 
apportionment may be made.

Notwithstanding the above, a "special apportionment" may be 
paid pursuant to 38 C.F.R. § 3.451, and without regard to any 
other provision relating to apportionment, where hardship is 
shown to exist on the part of the veteran's dependents.  In 
such cases, compensation may be apportioned between the 
veteran and his dependents on the basis of the facts of the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  In determining the basis 
for special apportionment, the following facts are to be 
considered: the amount of VA benefits payable, other income 
and resources of the veteran and of the dependents who are 
claiming apportionment, and the special needs of the veteran, 
his or her dependents and/or the apportionment claimants.  
38 C.F.R. § 3.451 (2006).  A special apportionment is thus 
apparently meant to provide for a dependent in a situation in 
which the veteran is reasonably discharging his 
responsibility for the support of his children, but special 
circumstances exist which warrant giving the dependents 
additional support.

In this case, the evidence conflicts with regard to whether 
the veteran is reasonably discharging his responsibility for 
support for [redacted] and [redacted].  As previously indicated, the 
veteran alleges that he did provide financial support during 
the time in question. The appellee, on the other hand, 
alleges that the appellant did not fulfill his 
responsibility.  Neither the appellant nor the appellee has 
provided documentation to support their allegations.  

Regardless, the Board may still decide this case.  As 
previously indicated, a "special apportionment" may be paid 
pursuant to 38 C.F.R. § 3.451, and without regard to any 
other provision relating to apportionment, including 
38 C.F.R. § 3.450, where hardship is shown to exist on the 
part of the veteran's dependents.  In this case, it is 
reasonable to conclude that hardship would have existed for 
[redacted] and [redacted] had it not been for the $350 apportionment.  

The question thus becomes whether the apportionment at issue 
caused the appellant undue hardship.  The RO provided the 
appellant an opportunity to submit financial information 
pertinent to this matter, but the appellant did not take 
advantage of the opportunity.  Rather, at his personal 
hearing, he did not explain how the apportionment caused him 
hardship.  The record thus includes no evidence 
substantiating that he experienced undue hardship as a result 
of the apportionment.  The Board thus finds that, from April 
1 to September 30, 2002, an apportionment of the appellant's 
VA disability compensation benefits on behalf of [redacted] and 
[redacted], did not cause the appellant undue hardship, given the 
amount of his VA benefit. 

In light of the foregoing, the Board concludes that VA 
properly apportioned the appellant's VA disability 
compensation benefits on behalf of [redacted] and [redacted], in the 
amount of $350 per month, from April 1 to September 30, 2002.  
Inasmuch as the preponderance of the evidence is against the 
appellant's claim, such claim must be denied.  


ORDER

VA having properly apportioned the appellant's VA disability 
compensation benefits, the claim is denied.
 


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



